Citation Nr: 0410323	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 1, 
2000, for assignment of a 70 percent rating for service connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 1, 
2000, for assignment of a total disability based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which granted a 70 percent rating for PTSD and entitlement to a 
TDIU, each effective from September 1, 2000.


FINDINGS OF FACT

1.  In a January 2001 rating decision service connection for PTSD 
was granted, and a 50 percent rating effective from November 19, 
1999 was assigned.  Later in January 2001, the veteran was mailed 
notice of the RO's decision and given his appellate rights.  

2.  In July 2001, the veteran filed a notice of disagreement with 
the 50 percent rating assigned in the January 2001 rating 
decision.

3.  The veteran failed to perfect an appeal to the 50 percent 
rating assigned in the January 2001 rating decision.  That rating 
decision is final.

4.  In an April 2002 rating decision, the RO granted a 70 percent 
rating for PTSD and entitlement to a TDIU, both effective from 
September 1, 2000.  

5.  There is no allegation of clear and unmistakable error in 
either the January 2001 or April 2002 rating decisions.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 1, 2000, 
for assignment of a 70 percent rating for PTSD, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.302, 
20.1103 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  The criteria for an effective date earlier than September 1, 
2000, for assignment of a TDIU, have not been met.  38 U.S.C.A. §§ 
5107, 5110; 38 C.F.R. §§ 3.400, 20.302, 20.1103; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is argued that the appellant is entitled to an effective date 
of November 19, 1999, for a 70 percent rating for PTSD and a TDIU 
rating.  It is also requested that the veteran be afforded the 
benefit of the doubt.

The Laws and Regulations

Initially, the Board notes that if a veteran files a claim for an 
increased rating with VA, and the claim is disallowed, he has the 
right to appeal that disallowance to the Board.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2003).  If the veteran does not perfect an appeal, however, the 
disallowance becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103.  

The general rule with respect to an award of increased 
compensation is that the effective date for such an award "shall 
not be earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to 
this rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of the 
claim for increased compensation.  In that situation, the law 
provides that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If a formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of a VA examination or VA hospitalization can be accepted 
as an informal claim for benefits.  38 C.F.R. § 3.157 (2003).  As 
to reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of outpatient or 
hospital examination, or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports prepared 
by a non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as the 
date of receipt of claim if VA maintenance was authorized prior to 
admission.  Id.  If, however, VA maintenance was authorized 
subsequent to admission, the date VA received notice of the 
admission will be accepted.  Id.  For all other reports, including 
reports from private physicians, lay persons, and state and other 
institutions, the date of receipt of the report is accepted as the 
date of receipt of an informal claim.  Id; 38 C.F.R. § 
3.157(b)(2), (3).

The Claims

On February 2, 2000, the RO received the veteran's first claim of 
entitlement to service connection for PTSD.  On March 24, 2000, 
the RO received the veteran's first claim of entitlement to 
service connection for other disabilities.  In January 2001, the 
RO granted service connection for PTSD and rated it as 50 percent 
disabling effective from November 19, 1999.  Later in January 
2001, the veteran was notified of the RO's decision and of his 
appellate rights.  While he filed a July 2001 notice of 
disagreement to that rating decision, he thereafter failed to 
perfect the appeal.  Accordingly, the January 2001 decision is 
final.  See 38 C.F.R. §§ 20.302, 20.1103.  Consequently, the 
effective date for the assignment of an increased rating for PTSD 
may be no earlier than a new application - i.e., at some point in 
time after the final January 2001 decision.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Hence, while the Board cannot ascertain 
the legal basis for effective date assigned in the April 2002 
rating decision, i.e., the basis for assigning an effective date 
for a 70 percent, rating for PTSD and entitlement to a TDIU, from 
September 1, 2000, the law provides that there is no basis for an 
effective date prior to the January 28, 2001 rating decision, in 
light of the finality of that decision.  

In this regard, the Board takes careful note of the fact that 
there is no allegation of clear and unmistakable error by the 
veteran in either the January 2001 or the April 2002 rating 
decisions.  See 38 U.S.C. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2003).  

As to entitlement to an effective date prior to September 1, 2000, 
for assignment of a TDIU, controlling laws provide that a TDIU may 
be assigned when a veteran has one service-connected disability 
rated at 60 percent or more, or two or more service-connected 
disabilities with at least one is rated at 40 percent or more and 
he has a combined rating of at least 70 percent.  Moreover, the 
record must show that the service-connected disabilities alone 
result in such impairment of mind or body that the average person 
would be precluded from following a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(a) (2003).  

The record shows that the veteran is service connected for only 
one disability - PTSD.  Therefore, the earliest date that the 
veteran met the schedular criteria for a TDIU was the date that 
the 70 percent evaluation for his PTSD became effective.

Next, the Board notes that provision is made for assigning a TDIU, 
even though the 60/70 percent schedular criteria of 38 C.F.R. § 
4.16(a) are not met, if the veteran is precluded by his service-
connected disabilities from following a substantially gainful 
occupation.  38 C.F.R. § 4.16(b).  However, the RO cannot assign a 
TDIU in such a case; instead, the case must be submitted to the 
Director of the VA Compensation and Pension Service for 
consideration of assignment of an extraschedular TDIU evaluation.  
Id.  

In this case the RO did not submit this case to the Director 
before rendering the April 2002 decision.  The Board must 
therefore conclude that the RO took this action because the RO 
concluded sub silentio that the evidence did not establish that 
the veteran was unemployable due solely to PTSD.  While the 
veteran may believe he appealed an earlier rating decision and is 
entitled to an earlier effective date for the grant of the 70 
percent rating for his PTSD, for the reasons explained above, the 
preponderance of the evidence shows that he did not perfect an 
appeal to the January 2001  rating decision.  As such, that rating 
decision is final, and the effective date for the 70 percent 
rating for PTSD may be no earlier then September 1, 2000.  38 
C.F.R. §§ 3.104, 3.400.

Hence, a TDIU could not have been assigned before September 1, 
2000, when the 70 percent evaluation was made effective for PTSD.  
Indeed, it is well to note that there is no competent evidence 
that PTSD alone precluded substantially gainful employment prior 
to September 1, 2000.  Therefore, the claim of entitlement to an 
effective date earlier than September 1, 2000, for a TDIU must 
also be denied as a matter of law.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

The Veterans Claims Assistance Act of 2000

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the record shows that the 
representative waived some of the appellant's rights under the 
VCAA.  See September 2003 contact report.  Moreover, the above 
claims were denied because the veteran did not meet the statutory 
threshold for earlier effective dates.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.400, 20.302, 20.1103.  Therefore, because the decision 
is mandated by a failure to meet a basic prerequisite, the Board 
is entitled to go forward with adjudication of the claims 
regardless of whether or not the record shows adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Further 
discussion of the VCAA is not required.


ORDER

An effective date earlier than September 1, 2000, for assignment 
of a 70 percent rating for PTSD and a TDIU  is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



